


Exhibit 10.27

 

Abbott Laboratories

 

Description of Base Salary of Named Executive Officers

 

                Set forth below are the base salaries, effective March 1, 2005
and March 1, 2006, of the chief executive officer and each of the four other
most highly compensated executive officers in 2005.

 

Miles D. White

Chairman of the Board and Chief Executive Officer

 

 

 

Base Salary

 

2005

 

$

1,614,600

 

2006

 

$

1,671,000

 

 

Richard A. Gonzalez

President and Chief Operating Officer,

Medical Products Group

 

 

 

Base Salary

 

2005

 

$

910,800

 

2006

 

$

942,700

 

 

Jeffrey M. Leiden

President and Chief Operating Officer,

Pharmaceutical Products Group

 

 

 

Base Salary

 

2005

 

$

910,800

 

2006

 

$

942,700

 

 

Thomas C. Freyman

Executive Vice President, Finance and

Chief Financial Officer

 

 

 

Base Salary

 

2005

 

$

750,000

 

2006

 

$

825,000

 

 

William G. Dempsey

Senior Vice President,

Pharmaceutical Operations

 

 

 

Base Salary

 

2005

 

$

595,100

 

2006

 

$

615,900

 

 

 

 

 

--------------------------------------------------------------------------------

 
